Citation Nr: 0514258	
Decision Date: 05/25/05    Archive Date: 06/01/05

DOCKET NO.  04-12 393	)	DATE
	)


On appeal from the decision of the 
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUE

Entitlement to service connection for a skin condition, to 
include scalp infections and skin cancer, claimed as 
secondary to exposure to herbicides.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Conner, Counsel



FINDINGS OF FACT

1.	The veteran in this case served on active duty from 
October 1952 to January 1974.

2.	On May 13, 2005, prior to the promulgation of a decision 
in the appeal, the Board received notification from the 
veteran, through his authorized representative, that a 
withdrawal of this appeal is requested.


CONCLUSION OF LAW

The criteria for withdrawal of a Substantive Appeal by the 
veteran have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) 
(West 2002); 38 C.F.R. §§ 20.202, 20.204 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  A Substantive Appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision.  38 C.F.R. § 20.202 (2004).  Withdrawal may be 
made by an appellant or by his or her authorized 
representative.  38 C.F.R. § 20.204 (2004).  

In this case, the veteran, through his authorized 
representative, has withdrawn this appeal.  Thus, there 
remain no allegations of errors of fact or law for appellate 
consideration.  Accordingly, the Board does not have 
jurisdiction to review the appeal and it is dismissed.






ORDER

The appeal is dismissed.




____________________________________________
	James L. March
	Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


